947 F.2d 953
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Robert CAMREN, Plaintiff-Appellant,v.Gary D. MAYNARD, Sonny Scott, and Sid Benifiled, Defendants-Appellees.
No. 91-7007.
United States Court of Appeals, Tenth Circuit.
Oct. 21, 1991.

Before McKAY, Chief Judge, and SEYMOUR and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
EBEL, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   Therefore, the case is ordered submitted without oral argument.


2
We grant Plaintiff-Appellee Camren's motion to proceed in forma pauperis.


3
Camren appeals the district court's dismissal of his action against Oklahoma state correctional officials.   Camren filed suit against these officials pursuant to 42 U.S.C. § 1983.


4
Camren seeks to obtain a copy of the record on appeal.   However, because the district court denied Camren leave to proceed on appeal in forma pauperis, no record on appeal yet exists.


5
After examining the district court's record, we conclude that the district court correctly dismissed the claim for the reasons stated in its order of December 19, 1990.   Accordingly, we AFFIRM the judgment below.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3